*731SUMMARY ORDER
Defendant-Appellant Paolu Rizzuto was charged in a multi-defendant racketeering indictment, to which he pled guilty pursuant to a written plea agreement. At his sentencing on June 21, 2002, the district court declined to grant Rizzuto a downward departure for bringing about a “global disposition” of the case and conserving judicial resources. Rizzuto appeals this aspect of his sentence on the ground that it was inconsistent with the sentencing of co-defendants who did receive a downward departure based on “global disposition.”
A district court’s decision whether to depart from the Sentencing Guidelines is discretionary, United States v. Paulino, 873 F.2d 23, 25 (2d Cir.1989) (per curiam), and we will disturb a decision not to depart downwardly only in the narrowest of circumstances, United States v. Duverge Perez, 295 F.3d 249, 255 (2d Cir.2002); United States v. Desena, 260 F.3d 150, 159 (2d Cir.2001). After reviewing the record and considering Rizzuto’s arguments, we conclude that the inconsistency asserted by Rizzuto does not warrant such a reversal here.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.